—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered May 2, 1996, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to remarks made by the prosecutor during summation are largely unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, do not warrant reversal. Rosenblatt, J. P., Copertino, Goldstein and McGinity, JJ., concur.